Appellant brought this suit to recover damages for the death of his minor son, less than seven years of age, as the result of being struck by the automobile of respondent on the highway between Seattle and Tacoma. From a judgment on the verdict of the jury in favor of respondent, after a trial in which the evidence was entirely conflicting, and the denial by the trial court of a new trial, this appeal results. The sole errors urged are in denying the motion for a new trial and in entering judgment in favor of respondent.
Nothing but questions of fact are involved on this appeal. No errors in instructions or in the admission or rejection of evidence are complained of. Although appellant attempts to demonstrate that the evidence on behalf of respondent as to the manner in which the accident happened, and the physical facts, show that it was improbable or impossible for it to have happened in such manner, those were questions for the jury, which resolved them in favor of respondent. The facts as stated by respondent, as shown by the maps and plats in the record, upon being examined, disclose that it was perfectly probable and possible for the accident to have happened as contended by him. The alleged physical facts amount to nothing more than conclusions based upon computations by appellant, and not strictly physical facts. The jury had the undoubted right to accept the version of respondent and at least one entirely disinterested witness, and another not so disinterested, who corroborated respondent as to the manner in which the regrettable accident happened.
There being no error in the record shown to have influenced the verdict of the jury, and the court having exercised its discretion in refusing a new trial, the judgment must be affirmed.
BEALS, C.J., TOLMAN, BLAKE, and GERAGHTY, JJ., concur. *Page 700